Name: Commission Regulation (EC) NoÃ 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  international trade;  cooperation policy
 Date Published: nan

 30.6.2006 EN Official Journal of the European Union L 176/44 COMMISSION REGULATION (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (2), approved by Council Decision 2006/333/EC (3), provides for the opening of a Community tariff quota for the import of a maximum annual quantity of 242 074 tonnes of maize. (2) To ensure that imports of the maize covered by this tariff quota are orderly and not speculative, they should be made subject to the issue of import licences. These licences should be issued, within the quantities set, at the request of the interested parties, subject, where appropriate, to the fixing of an allocation coefficient in respect of the quantities applied for. (3) To ensure the proper management of this quota, deadlines should be laid down for the lodging of licence applications and the information to be included in applications and licences should be specified. (4) In order to ensure that the actual quantities being requested by individual traders may be verified, it is necessary to specify that traders must submit only one import licence application per weekly period and to provide for a penalty in the event of failure to meet this requirement. (5) To take account of supply conditions, a derogation should be made concerning the period of validity of the licences. (6) In order to ensure the sound management of the quota, a derogation should be made from Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4) as regards the transferable nature of the licences and the tolerance relating to the quantities released into free circulation. (7) With a view to the sound management of the quota, the security for import licences should be set at a relatively high level, by way of derogation from Article 12 of Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (5). (8) Rapid two-way communication, including electronic communication, should be established between the Commission and the Member States regarding the quantities applied for and imported. (9) The origin of the products covered by this Regulation should be determined in accordance with the rules in force in the Community. In order to verify the origin of the products concerned, a certificate of origin issued by the authorities of the country from which the maize originates should be required on import, in accordance with Community rules. (10) Since the Agreement approved by Decision 2006/333/EC provides for implementation on 1 July 2006, this Regulation must apply from the date of its publication in the Official Journal of the European Union. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. A tariff quota is hereby opened for the import of 242 074 tonnes of maize falling within CN codes 1005 10 90 and 1005 90 00 (serial number 09.4131). 2. The tariff quota shall be opened on 1 January each year. The duty on imports within the tariff quota shall be zero. Article 2 1. The quota shall be divided into two six-monthly tranches of 121 037 tonnes each for the following periods: (a) tranche 1: 1 January to 30 June; (b) tranche 2: 1 July to 31 December. 2. Unused quantities from tranche 1 shall automatically be allocated to tranche 2. Should tranche 1 be exhausted, the Commission may bring forward the opening of tranche 2 in accordance with the procedure laid down in Article 25(2) of Regulation (EC) No 1784/2003. Article 3 All imports under the quota referred to in Article 1(1) shall be subject to the presentation of an import licence issued in accordance with Regulation (EC) No 1291/2000 and subject to the provisions of this Regulation. Traders may submit only one import licence application per weekly period as referred to in Article 4(1). Where traders submit more than one application, all their applications shall be rejected and the securities lodged when the applications were submitted shall be forfeited to the Member State concerned. Article 4 1. Applications for import licences shall be lodged with the competent authorities of the Member States each week no later than Monday at 13.00 (Brussels time). Applicants shall submit their licence applications to the competent authorities of the Member State in which they are registered for VAT purposes. Applicants shall lodge a security, in accordance with Article 15(2) of Regulation (EC) No 1291/2000, for the amount specified in Article 9 of this Regulation. Each licence application shall indicate a quantity which may not exceed the quantity available per tranche concerned. Import licence applications and import licences themselves shall mention a single country of origin. 2. No later than 18.00 Brussels time on the final day for the lodging of licence applications, the competent authorities shall forward to the Commission electronically a notification in accordance with the model given in Annex I and the total quantity for which import licence applications have been submitted. Such notifications shall be made even when no applications have been submitted in a Member State. That information must be notified separately from the information on other import licence applications for cereals. If a Member State does not send the Commission notification of applications within the given deadlines, the Commission shall consider that no applications have been submitted in the Member State concerned. 3. If the combined total of the quantities granted since the start of the period and the quantities referred to in paragraph 2 exceeds the relevant quota or tranche, the Commission shall fix, no later than the third working day following the final day for the lodging of applications, allocation coefficients to be applied to the quantities requested. 4. On the fourth working day following the final day for the lodging of applications, the competent authorities of the Member States shall, after applying, where necessary, the allocation coefficients fixed in accordance with paragraph 3, issue import licences against the applications notified to the Commission in accordance with paragraph 2. No later than 18.00 Brussels time on the day the import licences are issued, the competent authorities of the Member States shall notify the Commission electronically, on the basis of the model given in Annex I hereto, of the total quantity for which import licences have been issued on that day. Article 5 Import licences shall be valid for 45 days from the date of issue. In accordance with Article 23(2) of Regulation (EC) No 1291/2000, the period of validity of the licence shall be calculated from the actual date of issue. Article 6 By way of derogation from Article 9 of Regulation (EC) No 1291/2000, rights deriving from the import licence shall not be transferable. Article 7 By way of derogation from Article 8(4) of Regulation (EC) No 1291/2000, the quantity released into free circulation may not exceed that indicated in boxes 17 and 18 of the import licence. To that end, the figure 0 shall be entered in box 19 of the licence. Article 8 The import licence application and the import licence shall contain the following information: (a) in box 8, the country of origin of the product, with a cross in the yes box; (b) in box 20, one of the entries given in Annex II; (c) in box 24, the words zero import duty. Licences shall be valid only for products originating in the country indicated in box 8. Article 9 By way of derogation from Article 12(a) and (b) of Regulation (EC) No 1342/2003, the security for the import licences provided for in this Regulation shall be EUR 30 per tonne. Article 10 Importation under the tariff quota provided for in Article 1 shall be subject to the presentation of a certificate of origin issued by the competent authorities of the third country in which the maize originates, in accordance with Article 47 of Commission Regulation (EEC) No 2454/93 (6). The origin of products covered by this Regulation shall be determined in accordance with the rules in force in the Community. Article 11 For 2006, the total quota of 242 074 tonnes shall comprise a single tranche open from 1 July to 31 December. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 124, 11.5.2006, p. 15. (3) OJ L 124, 11.5.2006, p. 13. (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (5) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 830/2006 (OJ L 150, 3.6.2006, p. 3). (6) OJ L 253, 11.10.1993, p. 1. ANNEX I Model of the notification referred to in Article 4(2) and (4) Import quota for maize opened by Regulation (EC) No 969/2006 Week from to Serial No 09.4131  Tranche No Traders No Quantity applied for (tonnes) Country of origin Quantity supplied (tonnes) (1) Total quantities applied for (tonnes): Total quantities supplied (tonnes) (): (1) To be completed only for the purposes of the notification referred to in Article 4(4) of Regulation (EC) No 969/2006. ANNEX II Entries referred to in Article 8(b)  : In Spanish : Reglamento (CE) no 969/2006  : In Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 969/2006  : In Danish : Forordning (EF) nr. 969/2006  : In German : Verordnung (EG) Nr. 969/2006  : In Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 969/2006  : In Greek : Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EK) Ã ±Ã Ã ¹Ã ¸. 969/2006  : In English : Regulation (EC) No 969/2006  : In French : RÃ ¨glement (CE) no 969/2006  : In Hungarian : 969/2006/EK rendelet  : In Italian : Regolamento (CE) n. 969/2006  : In Lithuanian : Reglamentas (EB) Nr. 969/2006  : In Latvian : Regula (EK) Nr. 969/2006  : In Maltese : Regolament (KE) Nru 969/2006  : In Dutch : Verordening (EG) nr. 969/2006  : In Polish : RozporzÃ dzenie (WE) nr 969/2006  : In Portuguese : Regulamento (CE) n.o 969/2006  : In Slovak : Nariadenie (ES) Ã . 969/2006  : In Slovene : Uredba (ES) Ã ¡t. 969/2006  : In Finnish : Asetus (EY) N:o 969/2006  : In Swedish : FÃ ¶rordning (EG) nr 969/2006